Citation Nr: 0012775	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of injury 
to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1944.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in May 1998 
by the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current bilateral hearing loss to service.

2.  The Board denied service connection for a left hand 
disorder manifested by arthritis in November 1945.

3.  The additional evidence is new, but it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hearing 
loss is not well grounded, and there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The Board decision in November 1945 denying service 
connection for a left hand disorder manifested by arthritis 
is final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 1991 & Supp. 
1999).


3.  Evidence received since the November 1945 Board decision 
denying service connection for a left hand disorder is not 
new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

On the examination prior to service, restriction of flexion 
and enlargement of the distal phalanx of the left third 
finger, post traumatic, was noted under musculoskeletal 
defects.  The veteran's hearing per whispered voice was 15/15 
bilaterally.

The veteran was hospitalized in October 1943 with complaints 
that during the past three months, the middle finger of the 
left hand had become constantly painful and tender.  It was 
reported that in July 1937, he sustained injury to the left 
middle and ring fingers while playing baseball.  The fingers 
became greatly swollen and remained stiff.  About one year 
later, he noticed the middle finger was becoming larger and 
longer.  He could only partially flex the middle and ring 
fingers.  The fingers tired easily and became painful with 
use.  On induction, the fingers could flex about 75 percent.  
Since that time, the fingers had become stiffer, and the 
middle and the portion beyond the nail had become definitely 
longer, about 1/2 inch.  

On examination, the left middle finger showed marked 
enlargement, especially of the portion from the distal joint 
and beyond.  The terminal phalanx angulated toward the thumb.  
The distal joint was enlarged, especially on the ulnar side.  
The tip of the finger distal to the nail extended two 
centimeters beyond the nail.  The radial side of the distal 
joint ring finger showed enlargement.  The palmar side of the 
two fingers and adjacent palm were hyperesthetic and painful 
to the touch.  The veteran stated the hand and wrist had 
paraesthesias, "pins and needles", and tended to become 
numb.  The middle and ring fingers flexed 50 percent of 
normal at the proximal interphalangeal joint, and showed no 
flexion of the distal joint.  The left forearm showed very 
little atrophy.  The clinical impression was fracture 
dislocation, terminal phalanges, left middle and ring 
fingers, old, untreated, existed prior to induction; 
arthritis, chronic, hypertrophic, distal interphalangeal 
joints, middle and ring left fingers, secondary to above; 
deformity, terminal phalanx and soft tissue, left middle 
finger, hypertrophic, secondary to above.  The examiner 
stated that the veteran should be discharged from service 
after further study.

The veteran was rehospitalized from November to December 1943 
with the complaint of constant pain and tenderness of the 
third and fourth fingers of the left hand.  It was reported 
that since enter service, he had difficulty in carrying a 
rifle, rolling pack, etc.  He was unable to do the duties 
requiring both hands.  The examiner recommended the 
amputation of the distal phalanx of the middle finger of the 
"right" hand which the veteran refused.

The veteran was hospitalized from July to August 1944 because 
sore feet and exostosis of the middle and ring fingers of the 
left hand.  Examination showed enlargement of the distal 
phalanx of the third and fourth fingers, and x-rays showed 
traumatic arthritis.  The examiner felt that treatment other 
than amputation was of no value.  An abstract of his clinical 
record was prepared in August 1944.  It was reported that 
prior to service, the veteran was a longshoreman and worked 
as a "gangway man" requiring only the use of his right hand 
to signal.  In service, the hand became increasingly painful 
and now interfered with his grasping of objects.  He was 
transferred to another hospital in August, and remained 
hospitalized until November 1944, when it was recommended 
that he be discharged if there was no suitable assignment 
available in his company. 

On the separation examination in December 1944, arthritis of 
the hands was noted.  In the remarks section, it was reported 
the deformity of the mid-phalanges of the middle finger and 
of the distal phalanges was due to rather large extoces; 
similar but smaller deformities were present in corresponding 
regions of the ring finger; the changes were probably due to 
arthritis; the phalanges of the middle finger were in general 
hypertropliced.  The veteran's hearing was 15/15 bilaterally, 
per whispered voice.

A Board decision in November 1945 reviewed the above evidence 
and determined that it clearly and unmistakable established 
the pathology involving the left hand was present before 
induction and on occasion caused painful symptoms.  The Board 
determined that the evidence did not disclose the happening 
of any unusual incident with regard to the left hand during 
service.  The Board found the arthritic condition manifested 
in service was clearly and unmistakable the natural and 
logical continuation of the preexisting condition and 
aggravation by military service was not established.  Service 
connection for arthritis was denied.

A statement dated in March 1998 was received from the 
veteran's spouse in April 1998.  She claimed that while her 
husband was on the rifle range, the first shot blasted his 
ears.  They believed this was responsible for his hearing 
loss.  She also claimed that while on maneuvers, he injured 
his hand while changing a flat tire.  As a result, he went to 
the hospital in severe pain.  At this time both conditions 
had become progressively worse.  He now has a deformed hand 
which he can not close into a fist, and a severe hearing loss 
which requires two hearing aids.    

In October 1998, several colored photographs of the veteran's 
hands were received.  

In August 1998, Charles Harper, M.D., reported that the 
veteran wanted new hearing aids.  He had reported radiation 
to the nasopharynx in 1951.  A audiogram showed severe 
bilateral sensorineural hearing loss.  The assessment was 
bilateral sensorineural hearing loss.  

In September 1998, Jack H. Adams, Audiologist reported that 
the veteran had a profound bilateral sensorineural hearing 
loss. 

Extensive clinical records of Robin C. Brown, M.D., are of 
record disclosing treatment of the veteran from the 1980's.  
In February 1988, the veteran complained of garbled speech.  
In May 1991, bilateral sensorineural hearing loss resulting 
from previous radiation was noted.  Later evidence of 
treatment for bilateral sensorineural hearing loss was noted. 

Legal Analysis.

Bilateral hearing loss.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In addition, there is a 
presumption of service incurrence for certain chronic 
diseases, including sensorineural hearing loss, if those 
diseases become manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Concerning claims for service connection for hearing loss or 
impairment, the VA has specifically defined what is meant by 
a "disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude an award of service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
which first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required for a 
claim for service connection for any disability, that his 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304 (1998); Hensley, 5 Vet. App. at 159-60.

The veteran has contended that he developed a bilateral 
hearing loss as a result of firing a rifle on the rifle 
range.  There is no record of any hearing problems during 
service and his hearing was normal by whispered voice on the 
separation examination.  There is also no medical evidence of 
hearing loss until several years after service.  In addition, 
there is no competent medical evidence linking the bilateral 
hearing loss to service.  There is lay opinion regarding the 
cause of the veteran's hearing loss, but laypersons are not 
considered competent on matters of medical etiology.  In the 
absence of competent evidence linking hearing loss to 
service, this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran has not put the VA on notice of the existence of any 
additional evidence pertaining to the which would have made 
this claim plausible.

Left hand disorder.

A Board decision in November 1945, in essence, denied service 
connection for the residuals of a left hand disorder, 
including arthritis, on the basis that the disability 
preexisted service and was not aggravated by service.  When 
the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final U.S.C.A. 
§§ 7103(a) and 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999)

Although the RO denied entitlement to service connection for 
a left hand disorder without considering the preliminary 
issue of whether the appellant had submitted new and material 
evidence to reopen the claim, the Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for a left hand disorder.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
title page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1999); see also VAOPGCPREC 16-92 (1992).  

The relevant legal criteria regulations regarding new and 
material evidence were included in the statement of the case 
provided to the veteran.  Moreover, when the RO denied the 
claim on the merits in May 1998, all of the evidence of 
record was reviewed.  Since the Board must review all of the 
evidence of record in order to determine whether new and 
material evidence has been presented, the veteran is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the prior Board decision in 
1945 in accordance with the holding in Hodge, supra. 

The additional evidence submitted includes the contention by 
the veteran's wife that he injured his hand changing a tire 
in service and recent colored photographs of his left hand.  
The Board finds this evidence to be new but not material.  An 
assertion on the part of a layperson of in- service injury is 
not competent evidence with respect to whether any such 
injury caused increased severity during service beyond the 
natural progress of the disability.  Therefore, even when 
deemed credible, the assertion of the veteran's wife as to 
in- service injury has no probative weight.  Accordingly, the 
Board finds that this evidence is not so significant that it 
must be considered to fairly decide the merits of the claim.  
As to the photographs of the veteran's left hand, this 
evidence simply shows the current condition of the hand and 
has no bearing on whether the left hand disorder was incurred 
in or aggravated in service.  Therefore, the photographs also 
are not so significant that the have to be considered to 
fairly decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, there was evidence that the 
appellant had stated that a private physician had reviewed 
his military records and found continuity between his in 
service condition and his present condition.  In this case, 
there is no indication of any other pertinent evidence.  
Therefore, the obligations under 38 U.S.C.A. § 5103 have been 
satisfied.



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a bilateral hearing loss is not well grounded 
and is denied.

New and material evidence has not been submitted to reopen a 
claim for the residuals of an injury to the left hand.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

